                           Case 1:20-cv-00673-DAD-JLT Document 16-6 Filed 08/13/20 Page 1 of 2

                       1   ROSTOW & AUSTER LLP
                           REZA I. GHARAKHANI, (SBN 162690)
                       2   2049 Century Park East, Suite 2525
                           Los Angeles, California 90067
                       3   Telephone: (310) 772-0080
                           Telecopier: (310) 772-0822
                       4   Email: gharakhani@rostow.com
                       5   Attorneys for Defendants
                           DCM, INC., and ALIRAZA JIVAN and
                       6   Specially appearing on behalf of Defendants
                       7   LIBERTY NOVELTY, INC., and
                           ALFIA JIVAN
                       8
                       9                            UNITED STATES DISTRICT COURT
                     10        EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                     11
                     12                                                          CASE NO. 1:20-cv-00673-DAD-JLT
                           FULL SPECTRUM IH, LLC, a Florida
                     13    limited liability company,                            [PROPOSED] ORDER
                                                                                 GRANTING DEFENDANTS
                     14                           Plaintiff,                     DCM, INC., AND ALIRAZA
                                                                                 JIVAN AND SPECIALLY
                     15                   v.                                     APPEARING DEFENDANTS
                                                                                 LIBERTY NOVELTY, INC., AND
                     16    DCM, INC., a Nevada corporation;                      ALFIA JIVAN’S NOTICE OF
                           LIBERTY NOVELTY, INC., a                              MOTION AND MOTION TO SET
                     17    Maryland corporation; ALIRAZA                         ASIDE ENTRY OF DEFAULT;
                           JIVAN, an individual; ALFIA JIVAN,                    (FRCP 55(c))
                     18    an individual; and DOES 1 through 10,
                           inclusive,                                            Date: September 10, 2020; 9:30 a.m.
                     19                                                          Judge: Hon. Jennifer L. Thurston
                                               Defendants.                       Place: United States Courthouse,
                     20                                                                 510 19th Street, Ste. 200
                                                                                        Bakersfield, CA 93301
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                    -1-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW        [PROPOSED] ORDER GRANTING DEFENDANT DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS
     LOS A NGELE S                         LIBERTY NOVELTY, INC., AND ALFIA JIVAN’S MOTION TO SET ASIDE ENTRY OF DEFAULT
                           Case 1:20-cv-00673-DAD-JLT Document 16-6 Filed 08/13/20 Page 2 of 2

                       1
                       2            The motion of Defendants Alfia Jivan and Liberty Novelty, Inc., special and
                       3   limited appearance, and Defendants DCM, Inc., and AliRaza Jivan (collectively
                       4   “Defendants”) for an order Setting Aside the Defaults entered by the Clerk on June
                       5   17, 2020 and July 21, 2020 in this matter, pursuant to Rule 55(c) of the Federal
                       6   Rules of Civil Procedure, came for hearing in Suite 200 of this Court on September
                       7   10, 2020.
                       8            Having read the motion, the memoranda and the declarations filed by the
                       9   parties, and having heard arguments of counsel, this Court has determined that
                     10    Defendants’ Defaults shall be vacated.
                     11             Therefore, IT IS HEREBY ORDERED:
                     12             1.    Defendants’ Motion to Set Aside Default is GRANTED and
                     13                   Defendants’ Defaults are hereby vacated.
                     14             2.    _______________________________________________________.
                     15
                     16             IT IS SO ORDERED.
                     17
                           Dated:
                     18
                                                                            Hon. Jennifer L. Thurston
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                    -2-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW        [PROPOSED] ORDER GRANTING DEFENDANT DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS
     LOS A NGELE S                         LIBERTY NOVELTY, INC., AND ALFIA JIVAN’S MOTION TO SET ASIDE ENTRY OF DEFAULT
